Exhibit 10.1

 

Enbridge Pipelines Inc.

3000, 425-1st Street SW

Calgary, AB T2P 3L8

  LOGO [g831361g72q40.jpg]

Enbridge Energy Limited Partnership

1100 Louisiana Street, Suite 3300

Houston, TX 77002

December 16, 2014

United Refining Company and

Kiantone Pipeline Corporation

823 11th Ave.

New York, New York 10019

Attention: J. Nelson Happy

 

Subject:

   Amendment to the Letter Agreement between Enbridge Pipelines Inc., Enbridge
Energy Limited Partnership, United Refining Company and Kiantone Pipeline
Corporation dated July 31, 2014 (the “Letter Agreement”)

The parties agree that Section C.1 of the Letter Agreement shall be amended by
replacing “December 31, 2014” with “January 31, 2015.”

Please acknowledge your agreement to the terms and conditions contained herein
by signing the enclosed duplicate copy in the space provided below and returning
the acknowledged copy to the undersigned.

 

ENBRIDGE ENERGY, LIMITED PARTNERSHIP

BY ENBRIDGE PIPELINES (LAKEHEAD) L.L.C.

ITS GENERAL PARTNER

    ENBRIDGE PIPELINES INC. Per:   /s/ Joel Kanvik     Per:   /s/ Tyler W.
Robinson  

Joel Kanvik

Corporate Secretary

     

Tyler W. Robinson

Corporate Secretary

      Per:   /s/ Veen Natula        

Veen Natula

Vice President

 

UNITED REFINING COMPANY     KIANTONE PIPELINE CORPORATION Per:   /s/ John A.
Catsimatidis     Per:   /s/ John A. Catsimatidis  

John A. Catsimatidis

Chairman & CEO

     

John A. Catsimatidis

Chairman & CEO